NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2160-19

BRIAN W. CALMON,

          Petitioner-Respondent,

v.

PEPSI BOTTLING GROUP,

     Respondent-Appellant.
_________________________

                   Submitted April 14, 2021 - Decided May 11, 2021

                   Before Judges Ostrer, Accurso and Enright.

                   On appeal from the New Jersey Department of Labor
                   and Workforce Development, Division of Workers'
                   Compensation, No. 2006-31137.

                   Marshall Dennehey Warner Coleman & Goggin,
                   attorneys for appellant (Walter F. Kawalec, III and
                   Kristy O. Salvitti, on the briefs).

                   Salzer & Salzer, LLC, attorneys for respondent (Karen
                   B. Salzer, on the brief).

PER CURIAM
      The day before we were scheduled to hear argument in Pepsi Bottling

Group's appeal of the workers' compensation court order directing it to

reimburse petitioner Brian W. Calmon for the medical marijuana prescribed to

treat his work-related back injury, the Supreme Court issued its decision in

Hager v. M&K Constr., __ N.J. __ (2021). In that opinion, the Court addressed

the exact issues Pepsi raises here — that New Jersey's Jake Honig

Compassionate Use Medical Cannabis Act is preempted as applied to a workers'

compensation order directing reimbursement for medical marijuana by the

federal Controlled Substances Act, or alternatively, that employers should be

treated like private health insurers under the Compassionate Use Act, making

them exempt from reimbursement under N.J.S.A. 24:6I-14. The Court held "the

Legislature clearly did not intend for workers' compensation insurers to be

treated as private health insurers . . . under the Compassionate Use Act" and that

M&K could abide by both the Controlled Substances Act and the Compassionate

Use Act, "that the latter does not currently create an obstacle to the

accomplishment of congressional objectives," and thus "the Compassionate Use

Act is not preempted" by the Controlled Substances Act as applied to a workers'

compensation court order directing reimbursement for prescribed medical

marijuana. Hager, __ N.J. __ (slip op. at 18, 41).


                                                                            A-2160-19
                                        2
      As this case proceeded on a stipulated factual record and the only issues

presented were the legal questions the Court addressed in Hager, we asked the

parties whether they still wished oral argument in light of that opinion. Both

declined. Having considered the record and the parties' arguments, we affirm

the December 2, 2019 order issued by Supervising Judge of Workers'

Compensation Eugene Mulvaney based on the Court's controlling opinion in

Hager.

      Affirmed.




                                                                         A-2160-19
                                      3